Order entered August 27, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01136-CV

                               IN RE KEVIN RIEDLE, Relator

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F-10-00493

                                            ORDER
       The Court has before it relator’s petition for writ of mandamus. The Court requests that

real party in interest and respondent file any responses to the petition by September 6, 2013.


                                                       /s/   DOUGLAS S. LANG
                                                             JUSTICE